     Case 2:19-cv-00593-WBV-DMD Document 130 Filed 03/17/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


WELLS FARGO BANK, N.A.                                     CIVIL ACTION

VERSUS                                                     NO. 19-593

BEVERLY JONES, ET AL.                                      SECTION D (3)

                                       ORDER
        Joseph Harvin, the Court-appointed Curator for Kembra Jones-Ferbos and

Antoine Ferbos, filed a Motion for Attorney’s Fees. 1 Specialized Loan Servicing, LLC,

filed an Opposition, 2 and Harvin filed a Reply. 3 The Motion for Attorney’s Fees was

referred to      Magistrate   Judge   Douglas for   submission of a      Report   and

Recommendations. 4        Magistrate    Judge   Douglas    issued   a   Report    and

Recommendation, 5 to which no party has objected. After careful consideration of the

parties’ memoranda, the record, the applicable law, the Magistrate Judge’s Report

and Recommendation, and the failure of any party to file a timely objection to the

Magistrate Judge’s Report and Recommendation, the Court approves the Report and

Recommendation, and adopts it as its opinion in this matter. Accordingly,




1 R. Doc. 113.
2 R. Doc. 120.
3 R. Doc. 126.
4 R. Doc. 119.
5 R. Doc. 129.
    Case 2:19-cv-00593-WBV-DMD Document 130 Filed 03/17/21 Page 2 of 2




      IT IS HEREBY ORDERED that the Motion for Curator Fees Re: Kembra

Jones-Ferbos and Antoine C. Ferbos is GRANTED IN PART. Plaintiffs are awarded

$6,652.30 in unpaid fees taxed as costs against Specialized Loan Servicing, LLC.

      New Orleans, Louisiana, March 17, 2021.




                                      ______________________________
                                      WENDY B. VITTER
                                      United States District Judge
